DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on February 1, 2021, which has been entered into the file. 
By this amendment, the applicant has amended claims 1, 13, and 18-20.  Claim 33 has been canceled.  The claim indication for claim 20 is in correct.  
Claims 3, 5-7, 10, 13-15, 17, 19, 21-24, 26, 27, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 27, 2020.  
Claims 1, 8, 11, 12, 16, 18, 20, 25, 28-30 and 32 remain pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 12, 16, 18, 20, 25, 28-30 and 32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Vercruysse (US 2020/0018684 A1) in view of the US patent application publication by Shishido et al (US 2017/0075210 A1), applicant admitted prior art and US patent application publication by Shaltout et al (US 2017/0235162 A1).
Claims 1 and 18 have been amended to necessitate the new grounds of rejection.  
Vercruysse teaches a meta-surface optical device that is comprised of a substrate (90, Figures 9 and 10), a thin lens of meta-surface device (121, paragraph [0060]) disposed on an upper surface of the substrate and an aluminum aperture (91) serves as the light control member configured to surround (with regard to the amendment) the meta-surface, (please see Figures 9 and 10, paragraphs [0079] to [0080]).  
Vercruysse further teaches that the meta-surface (121, Figure 9 and 10) is a thin lens that is configured to perform a diffractive lens function as the first operation with respect to the light incident on the surface of the meta-surface.  Applicant being one skilled in the art must have the 
With regard to claim 18, the method for manufacturing the meta-surface optical device is implicitly met by the disclosure of Vercruysse as set forth in claim 1 above.  
This reference has met all the limitations of the claims.  
With regard to the phrase “the light control member comprises a plurality of first patterns configured to perform a second operation different from the first operation, with respect to light incident on a surface of the light control member parallel to the upper surface of the meta-surface”, Vercruysse teaches that the light control member (91) is configured to perform a second operation with respect to light incident thereon, which includes absorbing the incident light, different from the first operation.  This reference however does not teach explicitly that the light control member comprises a plurality of patterns.  Shishido et al in the same field of endeavor teaches a light assembly wherein light control member disposed at the peripheral regions (10a and 10b, Figure 4C) that each comprises light shielding and absorbing patterns including plurality of pattern (20a and 20b), (please see paragraphs [0172], [0175] and [0185]).  It would then have been obvious to one skilled in the art to apply the teachings of Shishido et al to modify the light control member of Vercruysse to comprise a plurality of patterns for the benefit of enhancing the absorption and light shielding property.  Although these references do not teach explicitly that the surface of the light control member parallel to the upper surface of the meta-surface, such modification is considered to be an obvious matters of design choice to one skilled in the art since such arrangement does not affect the operations of the meta-surface and the light control member.  
Claims 1 and 18 have been amended to include the phrase “a meta-surface disposed on a light incident side of the substrate”.  Vercruysse does not teaches explicitly that the meta-surface is formed on the light incident side of the substrate.  However, the instant application and the claims do not teach the criticality concerning the meta-surface to be specifically formed on the light incident side of the substrate.  Particularly, as Applicant admitted prior art specifically disclosed in the specification discloses that the meta-surface can be formed either on the light incident side or opposite to the light incident side of the substrate, (please see Figures 1-13).  The meta-surface would function the same whether it is formed on the light incident side or opposite of the light incident side of the substrate.  Furthermore, as shown by Shaltout et al, it is known in the art that the meta-surface may be formed on the light incident side of the substrate, (please see Figure 1).  It would then have been obvious to one skilled in the art to apply the Applicant admitted prior art and Shaltout et al to alternatively modify the arrangement to have the meta-surface formed on the light incident side of the of the substrate as alternative design since either arrangement would function the same.  
With regard to claim 8, Vercruysse teaches that the light control member (91) is an aluminum aperture, which implicitly means that the aluminum material of the control member is capable of light absorption.  Shaltout et al also teach that the light control member (20b) including the light shielding film (13) that may include chromium that has light absorption property, (please see paragraph [0122]).  
With regard to claim 11, Shaltout et al teaches that the plurality of first patterns of the light control member is configured to absorb the light incident thereon and the meta-surface, taught by Vercruysse, is configured to refract the light incident thereon.  
different light absorption properties for the benefit of allowing different absorption effect be present.  
With regard to claim 16, Vercruysse teaches that there is a gap between the meta-surface device (121, Figures 9 and 10) and the light control member (91).  This reference however does not teach explicitly that the gap has a size that is less than or equal to 5 microns.  However, such feature is considered a design factor to one skilled in the art to make the meta-surface optical device has a desired size fit for the application requirement.  
With regard to amended claim 20 and claim 25, Vercruysse teaches that the method comprises forming the meta-surface device (121, Figures 9 and 10) on an upper or a first surface of the substrate (90) and the forming the light control member comprises forming the light control member (91) contacting the upper surface of the substrate or on the light incident side of the substrate.  This surface of the substrate may also be considered as “first surface of the substrate” with regard to claim 25.  As shown in Figure 4C of Shishido et al teaches that the light control member may be formed in contacting an upper surface of the substrate on the light incident side.  
With regard to claim 28, Vercruysse teaches that the light control member comprises aluminum aperture that includes an aluminum layer that is capable of light absorption.  
With regard to claim 29, Shishido et al teaches that the light control member comprises the plurality of first patterns that would shield or absorb light incident thereon, (it is noted that the pattern comprises chromium that has absorption property, please see paragraph [0122]).  
With regard to claim 30, Vercruysse teaches that there is a gap between the meta-surface device (121, Figures 9 and 10) and the light control member (91).  This reference however does 

With regard to claim 32, Shishido et al in the same field of endeavor specifically teaches forming alignment key patterns (20b, Figures 4B-4C) of a material (13) formed on a substrate (10) wherein a light shielding layer (20c) having light absorbing function that is formed on the material (13) and fills the alignment key pattern, (please see paragraphs [0175] to [0176]).   It would then have been obvious to one skilled in the art to apply the teachings of Shishido et al to modify the light control member to alternatively fills and formed on a material that also have alignment key pattern for the benefit of providing additional alignment function to the meta-surface optical device.  

Response to Arguments
Applicant's arguments filed on February 1, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended and added features have been fully addressed in the reasons for rejection stated above.  The applicant is respectfully noted that a meta-surface forming an optical element such as a lens is well known in the art.  In addition, forming absorption pattern and alignment key pattern at peripheral and surrounding an optical element such as a lens is well known in the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/
Primary Examiner, Art Unit 2872